DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Notice of Non-Compliant Amendment of 8/30/22 is withdrawn.
The Office action is responsive to the amendment filed on 6/2/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (JP 2008-107432) in view of Kim et al. (US 2019/0154884 A1), Mashima (US 2019/0346606 A1) and Hisanaga (JP 2014-206702).
Re claims 1, 2, 5 and 17, Kuramoto et al. discloses a device comprising a hard coating layer (13) having a thickness in the range of 5 to 25 µm (claim 10) and a light transmitting substrate (22), wherein the hard coating layer and the light-transmitting substrate are positioned so as to face each other on the basis of the polarizer (11).  Kuramoto et al. does not disclose the device wherein the hard coating layer has a thickness of 10 µm or less, wherein a ratio of heat shrinkage force in a second direction of the light transmitting substrate perpendicular to a first direction to a heat shrinkage force in the first direction of the light-transmitting substrate in a temperature range of 60oC to 100oC is 0.6 to 1.5 or 0.4 to 4, wherein the first direction of the light-transmitting substrate is a machine direction of the light-transmitting substrate, and the second direction of the light-transmitting substrate is a transverse direction of the light-transmitting substrate, wherein the heat shrinkage force is a force required to maintain 0.1% of strain at a temperature range of 60oC to 100oC after fixing the light transmitting substrate to maintain 0.1% of strain in a 0.01 N preload state.
Kim et al. discloses a device wherein a ratio of a heat shrinkage rate in a second direction of a light transmitting substrate perpendicular to a first direction to a heat shrinkage in the first direction of the light-transmitting substrate is 0.8 to 1.3 (abstract) measured at a heat temperature of 85oC (paragraph 0090), wherein the first direction of the light-transmitting substrate is a machine direction of the light-transmitting substrate, and the second direction of the light-transmitting substrate is a transverse direction of the light-transmitting substrate (paragraph 0037).  Kim et al. additionally discloses the device wherein it is desirable to minimize a difference in shrinkage in the MD and shrinkage in the TD to prevent warping, such that contraction force generated in the MD and the TD can be offset from each other (paragraph 0039).  Hisanaga et al. discloses a formula which indicates that a heat shrinkage rate ratio would be the same as a heat shrinkage force ratio given the same material and thickness (paragraph 0229).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the hard coating layer has a thickness of 10 µm or less since in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist (MPEP 2144.05).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a ratio of heat shrinkage force in a second direction of the light transmitting substrate perpendicular to a first direction to a heat shrinkage force in the first direction of the light-transmitting substrate in the temperature range of 60oC to 100oC  is 0.6 to 1.5 or 0.4 to 4, wherein the first direction of the light-transmitting substrate is a machine direction of the light-transmitting substrate, and the second direction of the light-transmitting substrate is a transverse direction of the light-transmitting substrate, and the second direction of the light-transmitting substrate is a transverse direction of the light-transmitting substrate, wherein the heat shrinkage force is a force required to maintain 0.1% of strain at a temperature range of 60oC to 100oC after fixing the light transmitting substrate to maintain 0.1% of strain in a 0.01 N preload state, since one would be motivated to prevent warping.  Although Kim et al. teaches the ratio of the heat shrinkage rate, given the teachings of Hisanaga, the ratio of the heat shrinkage force would be the same, and the motivation to prevent warping would also apply.  Furthermore, the method in which the heat shrinkage force is measured does not structurally differentiate a device wherein a ratio of a heat shrinkage force in a second direction of a light transmitting substrate perpendicular to a first direction to a heat shrinkage force in the first direction of the light-transmitting substrate is 0.8 to 1.3 (abstract) measured at a heat temperature of 85oC.
Kuramoto et al. does not disclose the device wherein a hard coat layer contacts the polariser.
Mashima discloses a device wherein a hard coat layer (120) contacts the polarizer (110), and specifically that the hard coating layer may be directly formed on the surface of the polarizer or may be indirectly formed on the surface of the polarizer (paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the hard coat layer contacts the polarizer due to the art-recognized equivalence disclosed by Mashima of directly and indirectly forming the hard coating layer on the surface of the polarizer (paragraph 0048).  Therefore, one of ordinary skill in the art would have found it obvious to substitute the hard coat layer indirectly formed on the surface of the polarizer with the hard coat layer directly formed on the polarizer.
Re claims 3 and 4, Kuramoto et al. does not disclose the device wherein the heat shrinkage force in the first and second direction of the light-transmitting substrate is measured by exposing it to a temperature of 60oC to 100oC for 10 to 300 minutes.
Kim et al. discloses a device wherein the heat shrinkage force in the first and second direction of the light-transmitting substrate is measured by exposing it to a temperature of 85oC for 250 hours (paragraph 0089).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the heat shrinkage force in the first and second direction of the light-transmitting substrate is measured by exposing the light-transmitting substrate to a temperature of 60oC to 100oC for 10 to 300 minutes since one would be motivated to prevent warpage.  Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist (MPEP 2144.05).  Moreover, exposing the light-transmitting substrate for 250 hours would require that it is also be exposed for 10 to 300 minutes.  
Re claim 6, Kuramoto et al. does not disclose the device wherein the light-transmitting substrate has a thickness direction retardation (Rth) of at least 3000 nm as measured at a wavelength of 400 nm to 800 nm.
Kim et al. discloses a device wherein the light-transmitting substrate has a thickness direction retardation (Rth) of at 2500 nm to 8000 nm (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the light-transmitting substrate has a thickness direction retardation (Rth) of at least 3000 nm since one would be motivated to prevent rainbow spots (paragraph 0045).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist (MPEP 2144.05). Furthermore, it would have been obvious before the effective filing date of the invention to employ the device wherein the retardation is measured at a wavelength of 400 nm to 800 nm.  Doing so is well known in the art since 400 nm to 800 nm is the wavelength range of visible light.  
Re claim 7, Kuramoto et al. does not disclose the device wherein the light-transmitting substrate has a moisture permeation amount of 100 g/m2 or less as measured for 24 hours under a condition of 40oC and 100% humidity.
Kim et al. discloses a device wherein the light-transmitting substrate has a moisture permeability of 0-100 g/m2 as measured for 24 hours under a condition of 40oC and 90% humidity (paragraph 0088).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein the light-transmitting substrate has a moisture permeation amount of 100 g/m2 or less as measured for 24 hours under a conditions of 40oC and 100% humidity since one would be motivated to prevent warpage of a display. Additionally, Kim et al. suggests to suppress warpage at high temperature and high humidity (paragraph 0026).  Therefore, measuring the moisture permeation at 100% humidity in order to be able to suppress warpage at a higher humidity than at 90% is based on a result effective variable requiring routine skill in the art. 
Re claim 8, Kuramoto et al. discloses the device wherein the thickness of the hard coating layer is 5 µm to 25 µm and the thickness of the light-transmitting substrate is 5 µm to 200 µm (paragraphs 0069, 0088).  The ranges of Kuramoto et al. contain values that satisfy the claimed ratio of 0.02 to 0.25 of thickness of the hard coating layer to a thickness of the light-transmitting substrate.
Re claim 9, Kuramoto et al. discloses the device wherein a total thickness of the polarizer, the hard coating layer and the light transmitting substrate is 60-180 µm (paragraph 0026), but does not explicitly disclose the device wherein the total thickness of the polarizer, the hard coating layer and the light transmitting substrate is 200 µm or less.
It would have been obvious to one having skill in the art before the effective filing date of the invention to employ the device wherein the total thickness of the polarizer, the hard coating layer and the light transmitting substrate is 200 µm or less since in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist (2144.05).
Re claim 10, Kuramoto et al. discloses the device wherein the hard coating layer includes: a binder resin; an organic or inorganic fine particles dispersed in the binder resin, wherein the fine particles have a diameter in the range of 1-30 µm (paragraph 0071, 0072).  Kuramoto et al. does not explicitly disclose the device wherein the fine particles have a diameter in the range of 0.50 µm to 10 µm for organic particles or 1 nm to 500 nm for inorganic film particles.
It would have been obvious to one having ordinary skill before the effective filing date of the invention to employ the device wherein the fine particles have a dimeter in the range of 0.50 µm to 10 µm for organic particles or 1 nm to 500 nm for inorganic film particles since in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist.
Re claim 11, Kuramoto et al. does not disclose the device wherein the polarizing plate further includes an anti-reflection film formed on one surface of the light-transmitting substrate so as to positioned on an opposite side of the polarizer
Kim et al. discloses a device wherein the polarizing plate further includes an anti-reflection film formed on one surface of the light-transmitting substrate so as to be positioned on an opposite side of the polarizer (paragraph 0065-0066).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed in invention to employ the device wherein the polarizing plate further includes an anti-reflection film formed on one surface of the light-transmitting substrate so as to be positioned on an opposite side of the polarizer since one would be motivated to reduce reflection by blocking external light incident from the outside (paragraph 0066). 
Re claim 12, Kuramoto et al. discloses the device wherein the antireflection film includes a low reflection layer having a refractive index of 1.20 to 1.60 in a wavelength region of 380 nm to 780 nm (paragraph 0078), but does not disclose the device wherein the anti-reflection includes a hard coating layer having a thickness of 1 to 100 µm.
Kim et al. discloses that the functional layer can also comprises a hard-coating layer (paragraph 00660).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the functional layer also comprises a hard-coating layer since one would be motivated to improve heat and moisture resistance.  Furthermore, it is well known in the art for the hardness to be determined by the thickness of the hard-coating layer. Therefore, obtaining the device such that the hard-coating layer is thick enough to be sufficiently hard is based on a result effective variable, requiring routine skill in the art.
Re claim 13, Kuramoto et al. discloses the device further including an adhesive layer disposed between the polarizer and the light-transmitting substrate and having a thickness of 0.1 µm to 5 µm (paragraph 0106).
Re claim 14, Kuramoto et al. discloses the device wherein the polarizing plate of claim 1 on at least one surface of a liquid crystal cell (paragraph 0002).
Re claim 15, Kuramoto et al. does not disclose the device wherein each of the polarizing plates formed on each surface of the liquid crystal cell, wherein the two polarizing plates are positioned such that an MD direction of polarizer of the polarizing plate formed on one surface of the liquid crystal cell and an MD direction of the polarizer on the polarizing plate formed on the other surface are perpendicular to each other.
Kim et al. discloses a device wherein each of the polarizing plates formed on each surface of the liquid crystal cell, wherein the two polarizing plates are positioned such that an MD direction of polarizer of the polarizing plate formed on one surface of the liquid crystal cell and an MD direction of the polarizer on the polarizing plate formed on the other surface are perpendicular to each other (paragraph 0076).
It would have been obvious to one having ordinary skill in the art before the filing date of the invention to employ the device wherein each of the polarizing plates formed on each surface of the liquid crystal cell, wherein the two polarizing plates are positioned such that an MD direction of polarizer of the polarizing plate formed on one surface of the liquid crystal cell and an MD direction of the polarizer on the polarizing plate formed on the other surface are perpendicular to each other since one would be motivated to control the transmission of light. 
Re claim 16, Kuramoto et al. discloses a display device comprising the device of claim 1 (paragraph 00025).

Response to Arguments
In response to Applicant’s argument that Lee (US 2020/0301055 A1) is not prior art to the subject application, Examiner has incorporated the teachings of Mashima (US 2019/0346606 A1)
In response to Applicant’s argument that the references do not disclose “wherein the heat shrinkage force is a force required to maintain 0.1% of strain at a temperature range of 60oC to 100oC after fixing the light transmitting substrate to maintain 0.1% of strain in a 0.01 N preload state”, Examiner has incorporated the Hisanaga reference as a teaching that the shrinkage rate ratio would be equivalent to the shrinkage force ratio.  
In response to Applicant’s argument that Kuramoto fails to teach or suggest a polarizing plate comprising a polarizer and a hard coat layer, wherein the hard coat layer contacts the polarizer, Examiner agrees that there is an intervening layer between the polarizer and the hard coat layer of Kuramoto.  However, Mashima provides a teaching that removing an intervening layer would result in a device that is art-recognized equivalent to a device in which an intervening layer is disposed between the hard coating layer and the polarizer (paragraph 0048).  Even though Kuramoto discloses an advantage of an intervening layer between the polarizer and the hard coat layer, Mashima et al. discloses that the intervening layer may be removed and result in a device that is art-recognized equivalent, and at least satisfactory such that one would have found it obvious to substitute the hard coat layer indirectly formed on the surface of the polarizer with the hard coat layer directly formed on the polarizer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871